Title: To George Washington from Ernst Frederick Gayer, 16 January 1792
From: Gayer, Ernst Frederick
To: Washington, George



Philadelphia January 16th 1792.

The Memorial of Ernst Frederick Gayer Most respectfully sheweth That the Subscriber was born in Germany at Stuttgard, the Capital of the Dukedom of Wirtemberg and educated in the University of the same Place under the Direction of Mr Rappolt (Librarian and Professor of Natural Philosophy thereof) at the Expence of His Serene Highness Charles Eugen Duke of Wirtemberg Stuttgard his then Sovereign and great Patron; At the same Place he learned afterwards the Art of making and constructing all Kinds of Geometrical, Optical, Philosophical and Astronomical Instruments, under the Direction of a Mr Tiedeman Mathematical and Optical Instrument-Maker of the said Place, who was generally allowed to be one of the first Masters of that Art in all Europe.
His Desire to perfect himself in his Business and to enlarge the Knowledge he had acquired at the University and during his Apprenticeship, brought him to the Resolution to travel for that Purpose into foreign Parts; his first Excursion was into different Parts of Germany, where he looked for Work and found it, but never so as to satisfy that Wish for improvement, which induced him first thereto. In order therefore, to raise himself to the highest Perfection in his Art, which the Talents, Nature had granted him, would permit; and that, in case Fortune should lead him back to his native Country, and he should see his great Patron the Duke of Wirtenberg again, he might be able to show, that the Favor and Expence bestowed on him, had not been thrown away; he resolved to visit England.
In Consequence of this Resolution he left Germany and passing

thro’ Holland, he got acquainted by Accident at Rotterdam with a Member of the Philosophical Society at that Place (a great Friend and Patron of Arts and Sciences) this Gentleman honor’d him with a particular Regard, so as to shew him at last his Cabinet of Curiosities and mathematical Instruments; amongst the Rest he produced a curious one and complicated in its kind, and desired him to explain the principles thereof without opening it, which he did (he saw an Engraving of the same Instrument since at Dr Franklin’s in a Book entitled Philosophical Recreations) and after several other Trials he proposed to him to go to America, and offered him at the same time a Recommendation to that truly great Man Doctor Benjamin Franklin, then President of the State of Pennsylvania, and supported this ⟨pro⟩posal with so many reasons, that the Subscriber dropped his Design to go to England; and encouraged, by the Recommendation to Dr Franklin that famous Patron of Science and urged on by a Desire to render himself useful to the World as well as to himself, he resolved to embark for america by the first Opportunity; which he did and arrived in Philadelphia in the Month of October 1787—On his Arrival he sent his Recommendation on shore to its Direction; the two Grandsons of Doctr Franklin Mr B. F. Bache and Mr W. T. Franklin repaired on Board and desired to see him: These informed him, that there was then but very little Prospect of doing any Thing in his Line of Business, but proposed to him, to learn under the Direction of their Grandfather and Mr B. F. Bache the Art of Making and constructing, Puncheon⟨s⟩, Matrices and Moulds and other Tools for the Purpose of founding Types, which Proposal he accepted and engaged with Mr B. F. Bache for t⟨hat⟩ Purpose—In this Art he perfected himself to such a Degree, that Mr B. F. Bache as well as other Gentlemen proposed to him, some time after to erect a Type-foundary and to take him into Partnership (as it requires a very large Stock to carry on that Business to any Degree of Perfection, and takes at least 15 Years to complete the different Tools and Instruments, requisite thereto) but the Terms offered unto him were in every instance such, that he could not accept of them: His own Inclination drawing him besides back to the Art he had at first learned, and there being already several Type-foundaries in America, he concluded, that he might be more useful to the public as well as to himself in the first Branch, than in the latter, and therefore tried several Ways to set himself

up in that Line. But the frequent Disappointments in this as well as in the beforementioned Business had almost disheartened him, so as to induce him to return to his own Country, where at least he would be always able to procure a competent living; if it had not been, that the Idea of that glorious Liberty in civil as well as in religious Matters, whereof Your Excellency hath been and is the great Support, and the Prospect of Success in his Line of Business, if he only could make a Beginning, had made such an Impression on his Mind, that he would look on it as his greatest Happiness, if he could settle here for ever, and properly become a Citizen of the United States. But he is unable to do this in his present Circumstances, as he hath nothing else in the World, but what he earned here in America, consisting chiefly in Clothing and a few Tools and the Name of being a good Workman, and therefore cannot purchase the Tools, that are requisite to make good Work. In order therefore to get to be known to those Men of Genius and Talents; who are the most likely to encourage the Arts, he applied to the ⟨Honor⟩able Frederick A. Muhlenberg Esquire, who promised to recommend him to several Gentlemen in high public Offices, as well as to private Gentlemen, and through whose means he actually got Access to the Honorable Thomas Jefferson and Tench Cox Esquires, to whom he produced Specimens of his Workmanship, as likewise to David Rittenhouse Esquire; these Gentlemen seemed highly pleased therewith and promised to recommend him wherever Occasion served; and Mr Jefferson even bespoke some Work in order to give him some Encouragement. There are likewise some other Gentlemen, who wish to have some Mathematical Instruments made; but, for Want of the necessary means to purchase the requisite Tools and Materials, he cannot even supply these Gentlemen to his Wishes. He is a Foreigner and it is well known, how difficult it is for such to get any Advances, particularly when they are single; which is the Case with the Subscriber, who never in his present Situation durst venture to offer his hand to a reputable Person, but who if only somewhat encouraged, would wish to tie himself to America by this tender Tie for ever.
Under these Circumstances the Subscriber ventures to appear before Your Excellency, as the great Protector of the Arts of Peace, humbly hoping, that You perhaps will be pleased to add to Your great and good Actions yet this, to assist a young Artist whom kind Nature seems to have endowed with some Talent⟨s⟩

so as to enable him to begin Business for himself, and to employ those Talents, for the Benefit of the Public as well as his own. The Glow of Gratitude for his great Benefactor would then only cease with his Breath, and all the Application of his Abilities would center in the Endeavour to shew the World, that your Beneficence had not been bestowed on an Object unworthy thereof. Your Excellency’s Devoted humble Servant

Ernst Frederick Gayer

